Name: Commission Regulation (EEC) No 2060/91 of 12 July 1991 derogating with regard to the period for the submission of applications in Greece for the 1991 marketing year from Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat
 Type: Regulation
 Subject Matter: agricultural structures and production;  Europe;  animal product
 Date Published: nan

 No L 187/34 Official Journal of the European Communities 13. 7. 91 COMMISSION REGULATION (EEC) No 2060/91 of 12 July 1991 derogating with regard to the period for the submission of applications in Greece for the 1991 marketing year from Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular Article 15 (9) thereof, Whereas Article 3 (2) of Commission Regulation (EEC) No 3007/84 (3), as last amended by Regulation (EEC) No 288/91 (4), stipulates that the period for the submission of application ends on 30 April of each marketing year at the latest ; Whereas, as a result of administrative difficulties in Greece, payment of all the premiums in respect of appli ­ cations submitted for the 1991 marketing year will not be possible within the period laid down by the abovemen ­ tioned provision ; whereas that period should therefore be extended by way of a derogation ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 3 (2) of Regulation (EEC) No 3007/84 Greece is hereby authorized, for appli ­ cations made for the 1991 marketing year, to extend the period for the submission of applications to 31 July. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 163, 26. 6. 1991 , p. 41 . (3) OJ No L 283, 27. 10. 1984, p. 28 , (&lt;) OJ No L 35, 7. 2. 1991 , p. 12. I